Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 8/12/2021 and 11/23/2021 have been entered.  New claims 10-14 were added and claim 1 was amended.  Claim 6-8 and 14 were cancelled.  Claims 1-5, 9-13 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payton (WO 2017/029482; February 23, 2017) in view of .
Applicant’s Invention
Applicant claims a composition comprising a composite antimicrobial particulate material comprising an oligodynamic metal embedded in a water-insoluble inorganic carrier, 0.01-0.05% thymol and 0.01-0.05% terpineol.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

	Payton teaches compositions comprising an inorganic particulate mineral and an antimicrobial metal which inhibits the growth of microbes (abstract).  The invention includes compositions wherein the metal is incorporated within the particles of the inorganic particulate material (page 2, lines 15-20).  With respect to claims 2 and 3, Payton teaches the inorganic particulate mineral is selected from alkali earth metal carbonate, particularly calcium carbonate (page 6, lines 26-30).  With respect to claims 4, 5 and 7, Payton teaches that the antimicrobial metal is selected from copper and silver and is 0.1-10% of the particulate mineral (page 23, lines 4-35).  The metals are effective against Aspergillus niger, E.coli and Salmonella (page 11, lines 5-31).  The compositions further comprise isothiazoline biocides in amounts ranging from 5-2000ppm (page 14, line 24 through page 15, line 25). The formulations are applied to various 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Payton does not teach 0.01-0.05% thymol and 0.01-0.05% terpineol or that the ratio of thymol to terpineol is 1:0.5-1:2.  It is for this reason that Eke et al. is joined.  
Eke et al. teach the antimicrobial activity of essential oils from oregano (abstract).  The oil was tested against 2-thiocyano-methylthiobenzotiazole and N-octyl-isothiazolinone for effects on aspergillus niger, alternaria alternata penicillium rubrum and Tricoderma viride and has antifungal activity when used to treat leather (page 1).  Oils are known to include phenols such as thymol and concentrations of 100-150 ppm (0.01-0.015%) are able to inhibit the growth of e. coli and salmonella (pages 2-3).  Constituents of oregano include equal parts terpineol and thymol (Table I).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Payton et al. and Eke et al. are drawn to antimicrobial compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Payton and Eke et al. to include thymol and terpineol in equal amounts of with a reasonable expectation of success.  One . 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Payton (WO 2017/029482; February 23, 2017) in view of Eke et al. (Ecological and innovative fungicide for leather industry: essential oil of Origanum minutiflorum, Ege University, December 2004) as applied to claims 1-5 and 9-11 in further view of Ilardi et al. (US 5,961,992; patent October 5, 1999).
Applicant’s Invention
Applicant claims a composition comprising a composite antimicrobial particulate material comprising an oligodynamic metal embedded in a water-insoluble inorganic carrier, 0.01-0.05% thymol and 0.01-0.05% terpineol.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

	The teachings of Payton and Eke et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Payton and Eke et al. do not teach at least 10wt% C8-C22 fatty acid soap. It is for this reason Ilardi et al. is joined.  
Ilardi et al. teach personal wash compositions (abstract).  To formulate liquid or gel products the preferred soap is C10-14 fatty acids which are present in amounts of 2-80% of the composition (column 6, lines 1-11).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Payton et al. and Ilardi et al. are both drawn to personal wash formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Payton, Eke et al. and Ilardi et al. to include C10-14 fatty acid soaps in amounts of 2-80% with a reasonable expectation of success.  One of ordinary skill would have been motivated at .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Payton (WO 2017/029482; February 23, 2017) in view of Eke et al. (Ecological and innovative fungicide for leather industry: essential oil of Origanum minutiflorum, Ege University, December 2004) in further view of Beerse et al. (US 6,294,186; patented September 25, 2001).
Applicant’s Invention
Applicant claims a method of sanitizing an animate or inanimate surface by contacting the surface with a composition comprising a composite antimicrobial particulate material comprising an oligodynamic metal embedded in a water-insoluble inorganic carrier, 0.01-0.05% thymol and 0.01-0.05% terpineol for 10-30 seconds.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

	The teachings of Payton and Eke et al. are addressed in the previous 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Payton and Eke et al. fail to teach applying the composition to surfaces 10-30 seconds.  It is for this reason that Beerse et al. is joined.
Beerse et al. teach antimicrobial compositions comprising metal salt and benzoic acid which provide enhanced immediate and residual antibacterial and antiviral efficacy.  Surfaces treated include human skin, cooking surfaces and foods (column 1, lines 59-67).  The formulation displays a log 1 reduction for 30 minutes against E.coli (column 4, lines 14-40).  Antimicrobial actives also include thymol and terpineol (column 22, lines 16-34).  The formulations are applied to skin for a period from 10 seconds to 45 seconds (column 45, line 35 through column 46, line 9).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Payton and Eke fail to teach an antimicrobial effect wherein the log reduction range from 1 to 5 against S. aureus and e.coli when contacted to surfaces 10-30 seconds.  The Examiner in not persuaded by this argument.  First, claims 1 and 9 are drawn to an antimicrobial composition which would inherently possess the intended effect because Payton and Eke teach that inorganic metals, thymol and terpineol all are known to have antibacterial effects.  Therefore, one of ordinary skill would have been motivated to combine the ingredients into a single formulation to formulate an antimicrobial formulation used for the same purpose.  Second, only new claim 13 requires a method step.  Beerse et al. teach that antimicrobial compositions comprising metals can display a log 1 .
	
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617